UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-36828 Nexvet Biopharma public limited company (Exact name of registrant as specified in its charter) Ireland 98-1205017 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Unit 5, Sragh Technology Park Rahan Road, Tullamore
